Chief Judge Fuld and Judges Breitel and Gibson dissent and vote to reverse and to dismiss the complaint in the following memorandum: Although the record is clear that the police officers had probable cause to arrest or, if they chose not to exercise that right, to investigate further, the record demonstrates no excuse for their failure to give ‘ ‘ notice of [their] office and purpose ” before entering defendant’s apartment to make an arrest (Code Grim. Pro., § 178) nor any exigent circumstances excusative of entry without notice or permission for investigative purposes, an even “ stronger basis ” in such case being required (People v. Gallmon, 19 N Y 2d 389, 392, mot. for rearg. den. 20 N Y 2d 758, cert. den. 390 U. S. 911).